Citation Nr: 1017938	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  06-24 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
herniated nucleous pulpous (HNP) with degenerative disc 
disease (DDD).

2.  Entitlement to a rating in excess of 10 percent for right 
ulnar neuropathy.

3.  Entitlement to a rating in excess of 10 percent for left 
upper extremity neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active military service from February 1984 to 
January 1995.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland. 

The Veteran was scheduled for a September 2009 hearing before 
the Board in Washington, D.C.; however, he requested a 
postponement and for the hearing to be rescheduled.  In a 
September 2009 letter, the Veteran was informed that his 
hearing before the Board in Washington, D.C. was rescheduled 
for January 2010; however, the Veteran failed to appear on 
the scheduled hearing date, and no further communication was 
received from the Veteran or his representative regarding the 
hearing request or his failure to appear.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a March 2009 VA Form 9, the Veteran indicated that during 
the last year he has received additional treatment for his 
service-connected HNP with DDD, right ulnar neuropathy, and 
left upper extremity neuropathy.  He also indicated that 
these service-connected disabilities had increased in 
severity since the last VA examination in November 2008.  
Therefore, to ensure that the record reflects the current 
severity of the Veteran's service-connected disabilities on 
appeal, a contemporaneous examination(s) is warranted, with 
findings responsive to the applicable rating criteria.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a 
duty to provide the Veteran with a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an 
examination too remote for rating purposes cannot be 
considered contemporaneous").

Prior to arranging for the Veteran to undergo a VA 
examination, the RO should obtain and associate with the 
claims file any outstanding VA records.  The claims file 
currently includes outpatient treatment records from the 
Baltimore VA medical center (MC), dated through September 
2007.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Hence, the RO must obtain 
all outstanding medical records from the Baltimore VAMC, 
dated from September 2007 to the present.

To ensure that all due process requirements are met, and that 
the record before the examiner is complete, the AMC/RO should 
give the Veteran another opportunity to provide information 
and/or evidence pertinent to the claims on appeal.  The 
AMC/RO should also specifically request that the Veteran 
resubmit records referred to by the Veteran in a May 2008 
letter regarding his dismissal from employment and his 
medical records for treatment related to his service-
connected disabilities.

Lastly, given the Veteran's various statement that his 
ability to work has been impacted by his service-connected 
HNP with DDD, right ulnar neuropathy, and left upper 
extremity neuropathy, on remand, the RO should also consider 
whether these claims meet the criteria for submission for 
extra-schedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1) (2009).  See Thun v. Peake, 22 Vet. App. 111 
(2008) (the threshold factor for extra-schedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
schedular evaluation is inadequate).

Accordingly, these matters are REMANDED for the following 
actions:

1.  The RO/AMC should obtain from the 
Baltimore VAMC all outstanding medical 
records from September 2007 to the 
present. The RO/AMC must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.   

2.  The RO/AMC should send to the Veteran 
and his representative a letter 
requesting that the Veteran provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to any of 
the claims on appeal that is not 
currently of record.  The RO should 
specifically request that he resubmit 
records referred to by the Veteran in a 
May 2008 letter pertaining to his 
dismissal from employment and his medical 
records for treatment related to his 
service-connected connected from non-VA 
medical providers.  If, in the 
alternative, appellant wants to obtain 
and submit these records, he may do so.  
If records are not found or are not 
available, the claims file should contain 
documentation of the efforts made.  The 
Veteran and his representative should be 
notified of the inability to obtain the 
records.

3.  Thereafter, the RO/AMC should arrange 
for the Veteran to undergo a VA 
examination of orthopedic and 
neurological manifestations, by an 
appropriate examiner(s), to determine the 
current severity of his service-connected 
HNP with DDD, right ulnar neuropathy, and 
left upper extremity neuropathy 
disabilities on appeal.  The entire 
claims file must be provided to the 
examiner(s), and the examination 
report(s) should reflect consideration of 
the Veteran's documented medical history 
and assertions. All indicated tests 
should be accomplished and all clinical 
findings reported in detail.

In setting out orthopedic findings, the 
examiner should conduct range of motion 
testing of the lumbar spine, expressed in 
degrees.  The examiner should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or in 
coordination associated with the low 
back.  If pain on motion is observed, the 
physician should indicate the point at 
which pain begins. In addition, the 
examiner should indicate whether, and to 
what extent, the Veteran experiences 
likely functional loss of the low back 
due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.

Further, the examiner should indicate 
whether any current muscle spasm or 
guarding is severe enough to result in an 
abnormal gait, or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  The examiner should 
also indicate whether the Veteran has any 
ankylosis of the spine; and, if so, the 
extent of any such ankylosis, and whether 
the ankylosis is favorable or 
unfavorable.  In addition, incapacitating 
episodes, to the extent identified, 
should be set out. 

The neurological examiner should 
identify, and comment on the frequency or 
extent of, as appropriate, all 
neurological symptoms associated with the 
Veteran's service-connected HNP with DDD, 
right ulnar neuropathy, and left upper 
extremity neuropathy.  All neurological 
manifestations should be described in 
detail.

Lastly, the examiner(s) should describe 
functional impairments as they affect the 
Veteran's employment. 

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO/AMC should readjudicate the claims for 
higher ratings on appeal in light of all 
pertinent evidence and legal authority.  
The RO's adjudication should include 
consideration of whether "staged rating," 
pursuant to Hart v. Mansfield, 21 Vet. 
App. 505, 509-510 (2007), is appropriate, 
and specifically address whether the 
criteria for invoking the procedures for 
referral of the claims for extra-
schedular consideration, pursuant to 38 
C.F.R. § 3.321(b)(1), are met.

5.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



